ON APPLICATION FOR REHEARING.
de GRAFFENIÍIED, J.
In a note to Schoonover v. Baltimore & Ohio Railroad Co. (West Virginia Court of Appeals), Ann. Cas. 1913B, 964, it is stated that: “It is generally held that a child between the ages of 7' and 14 years may be guilty of contributory negligence, depending on the age, experience, and capacity to understand, appreciate, and avoid the danger to Avhich the child is exposed, under all the circumstances of the case, the care required being the same care that a person of the same age, education, and mental and physical capacity ordina/rily uses under like circumsta/nces, and the contributory negligence of such a child is usual*628Jy held to he a question for the jury.”
Cited in support of this nóte are cases from California, Colorado, Georgia, Illinois, Indiana, Massachusetts, Michigan, Missouri, Nebraska, New York, Oklahoma, Texas, Utah, Virginia, and Wisconsin. We refer to the case of Schoonover v. Baltimore & Ohio Railroad Co., for the purpose of directing attention to the above note, and not as indicating that we approve of all that was said by the court in said case.
The above rule is perhaps stated understandingly in the case of Indianapolis Traction, etc., Co. v. Croly (Ind. App.) 96 N. E. 973, cited in the note to which we have above referred, in the following language: “As to any given event, a child (above seven years of age) is responsible for just such care for his own safety as may reasonably be expected of one of his age, development, and intelligence under the circumstances characterizing the particular event.”
Following naturally from the above rule, in the states in which it obtains, is the following rule with reference to children 14 years of age or over: “In determining whether a child 14 years of age or over has been guilty of contributory negligence it is the general rule that no higher degree of care is required of children 14 years of age or over than is usually exercised by children generally, of similar age, judgment, and experience under similar circumstances, and the question of contributory negligence is a question for the determination of the jury.”
(2) While the above quoted rules seem to be sustained by abundant authority, they do not appear to have found recognition in this court. The rule is, after all, one as to the measure of proof which is required to sustain a plea of contributory negligence on the part of an infant. Mr. Justice Mayfield, in the case of Birming*629ham & Atlantic Railway Co. v. Mattison, 166 Ala. 602, 52 South. 49, opened the way to a repudiation of the rule declared in Landrum’s Gase, supra, but the other members of the court, in that case, contented themselves with concurring in the conclusion that the judgment in the case should be reversed, without committing themselves to the reasoning of the writer of the opinion. The Landrum Case, supra, is a direct, positive, and unmistakable declaration by this court of a positive rule. That rule simply declares that between the ages of 7 and 14 years children who are compos mentis are presumed to be incapable of contributory negligence, but that a child between the ages of 7 and 14 years may be shown by evidence to be capable of contributory negligence by showing, that he possesses that discretion, intelligence, and sensitiveness to danger which the ordinary child possesses when he is 14 years of age.
This application for a rehearing has been considered by the full bench, and the court is of the opinion that the rule declared in Landrum’s Case, supra, is too well grounded in our decisions for it to be disturbed.
The application for a rehearing is overruled. All the Justices concur.